         Case 1:21-cr-00018-SPW Document 23 Filed 09/21/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                    CR21-18-BLG-SPW
                        Plaintiff,

  vs.                                                ORDER


  KELLY EDWARD VAUGHN,

                        Defendant.


        Upon the Defendant's Motion to Vacate Trial (Doc. 22), by and through his

counsel of record, and for good cause appearing,

        IT IS HEREBY ORDERED that the trial set for October 18, 2021 at 9:00

a.m. is VACATED. A new trial date will not be scheduled until Defendant has


been arrested on his warrant and placed into Federal custody. For the purposes of

the speedy trial act, the days between the date ofthis Order and the date of the new

trial date are excludable under 18 U.S.C. Section 3161(h)(3)(A)(B).

        The Clerk of Court is directed to notify counsel and the U.S. Marshals of the

making of this Order.

        DATED this,3^^*d^of September, 2021.

                                             ^SUSAN P. WATTERS
                                              United States District Judge
